t c memo united_states tax_court leslie truex petitioner v commissioner of internal revenue respondent docket no 21109-12l filed date leslie truex pro_se skyler k bradbury and charles b burnett for respondent memorandum opinion kroupa judge this collection review matter is before the court because petitioner challenges respondent’s determination notice sustaining a final notice of intent to levy proposed collection action see sec_6330 respondent has filed a motion for summary_judgment motion see rule petitioner did not respond to the motion despite our ordering him to do so nor did petitioner appear for calendar call or the scheduled hearing on the motion we must therefore decide on a very limited record whether respondent abused his discretion in sustaining the proposed collection action we hold he did not background we recite the uncontested facts in the petition the motion and the exhibits attached to these documents petitioner resided in utah when he filed the petition petitioner failed to file a federal_income_tax return for and respondent prepared a substitute for return for him petitioner failed to pay the tax shown on the substitute for return tax_liability and respondent prepared a deficiency_notice for the tax_liability respondent sent the deficiency_notice to petitioner’s last known and current address by certified mail petitioner did not file a petition with this court to challenge the tax_liability respondent sent petitioner a notice_and_demand for payment of the tax_liability petitioner returned the notice_and_demand to respondent with a all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated conditional acceptance attached the conditional acceptance contained tax-protester arguments and directed respondent to prove among many other things that petitioner signed away his sovereign rights and that u s dollars are available to pay taxes respondent would be placed in dishonor if respondent failed to provide these proofs of claim respondent would also be obligated to return all funds that he had collected from petitioner over petitioner’s lifetime petitioner sent another letter to respondent in an attempt to explain why he was not legally required to file a the gist of his argument this time was that he was not a federal government employee and therefore he was not subject_to the federal_income_tax respondent mailed a levy notice to petitioner for the tax_liability and petitioner timely filed a request for a collection hearing petitioner requested a face-to-face hearing which he asked to audio record petitioner also raised several issues relating to the tax_liability in particular petitioner wanted to petitioner also requested that respondent send him two letters the first letter was to state that an employer must hire a person even if that person refuses to provide his social_security_number the second letter was to state that a bank must give a person a non-interest-bearing account even if that person refuses to provide his social_security_number verify that respondent had followed all required procedures to contest the tax_liability and associated penalties and to discuss collection alternatives respondent assigned settlement officer tittle so tittle to conduct the collection hearing so tittle had no previous involvement with the tax_liability so tittle scheduled a telephone collection hearing so tittle requested that petitioner call her at the scheduled time because petitioner had failed to include a telephone number on his collection hearing request so tittle also informed petitioner that he could submit a federal_income_tax return for to replace the substitute for return respondent had prepared so tittle requested that petitioner provide her with a form 433-a collection information statement for wage earners and self-employed individuals and his and federal_income_tax returns because he had yet to file them petitioner did not call so tittle at the time or on the date scheduled for the collection hearing petitioner also failed to submit his financial information or his and federal_income_tax returns so tittle sent petitioner a letter to reschedule the collection hearing and again asked petitioner to provide documentation of his financial information and copies of his and federal_income_tax returns petitioner sent so tittle a letter explaining that the time and date originally scheduled for the collection hearing were not convenient for him petitioner asked to be allowed to address some issues before the hearing was next scheduled petitioner claimed that he had not received the deficiency_notice and asked so tittle to send him the rules and procedures that govern collection hearings petitioner also questioned why so tittle wanted to see his and federal_income_tax returns shortly thereafter petitioner sent so tittle another letter this time petitioner asked why he was being denied a face-to-face hearing petitioner also again protested that he had not received the deficiency_notice so tittle sent petitioner a letter explaining that the collection hearing would be conducted through correspondence so tittle explained that petitioner was not entitled to a face-to-face hearing because he had failed to file federal_income_tax returns for and or to provide documentation of his financial information as so tittle had requested so tittle provided petitioner with a copy of the deficiency_notice she told petitioner that he had missed his opportunity to contest the tax_liability petitioner sent another letter to so tittle petitioner again raised the issues that he had raised in his previous correspondence with so tittle and petitioner again failed to provide any of the documents so tittle had requested so tittle then issued a determination sustaining the proposed collection action in doing so so tittle verified that respondent had satisfied all applicable legal and administrative requirements considered all relevant issues petitioner had raised and balanced the intrusiveness of the proposed collection actions against the need for effective tax collection petitioner timely filed the petition discussion petitioner comes before us in defiance of respondent’s authority to collect tax on money petitioner earned we must decide whether to grant summary_judgment so that respondent can collect the tax petitioner does not want to pay we begin with our summary_judgment standard we then discuss collection actions generally and explain why we will grant summary_judgment here we finish with a warning to petitioner that he is at serious risk of our imposing a penalty against him for instituting proceedings in this court as a protest against the federal_income_tax system a summary_judgment standard we first discuss our summary_judgment standard a motion for summary_judgment will be granted if the pleadings and other acceptable materials together with the affidavits if any show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law see rule b 118_tc_226 the moving party has the burden of proving that no genuine dispute of material fact exists and that it is entitled to judgment as a matter of law see eg 119_tc_157 the party opposing summary_judgment must set forth specific facts showing that there is a genuine dispute for trial and may not rely merely on allegations or denials in the pleadings rule d see also 477_us_317 respondent supports the motion with the pleadings so tittle’s declaration and various exhibits from the collection hearing petitioner has failed to respond to the motion and has therefore raised no genuine dispute as to any material fact accordingly this case is ripe for summary_judgment cf eg venhuizen v commissioner tcmemo_2012_270 b collection actions generally we now turn to collection actions generally the commissioner is authorized to collect an unpaid federal tax_liability by levy sec_6331 the commissioner must inform a taxpayer of the taxpayer’s right to a collection hearing before he can levy upon the taxpayer’s property or rights to property sec_6330 the collection hearing is held with an officer within the commissioner’s office of appeals appeals officer sec_6330 an appeals officer must heed certain considerations in determining whether to sustain a proposed collection action sec_6330 namely the appeals officer must verify the commissioner has satisfied all applicable legal and administrative requirements consider all relevant issues that a taxpayer raises and balance the intrusiveness of a collection action against the need for effective tax collection id a taxpayer must provide all relevant information the appeals officer requests for consideration of the facts and issues involved in the collection hearing sec_301_6330-1 proced admin regs we have jurisdiction to review a determination made by an appeals officer in a collection hearing sec_6330 we generally review the appeals officer’s determination for abuse_of_discretion see 114_tc_604 114_tc_176 we review a determination de novo however where a taxpayer has not received a deficiency_notice or has not otherwise had the opportunity to challenge the tax assessed and the validity of the underlying tax_liabilities is properly at issue see sego v commissioner t c pincite goza v commissioner t c pincite- petitioner contends he did not receive the deficiency_notice and that he has not otherwise had an opportunity to challenge the tax_liability respondent maintains that petitioner received a deficiency_notice but failed to use the opportunity to challenge the tax_liability if petitioner is correct we review so tittle’s determination concerning the tax_liability de novo if respondent is correct we review this determination for abuse_of_discretion we find that petitioner received the deficiency_notice under the presumption of regularity delivery and receipt there is a strong presumption in the law that a properly addressed letter will be delivered or will be offered for delivery to the addressee bailey v commissioner tcmemo_2005_241 citing 75_tc_318 aff’d without published opinion 673_f2d_1332 7th cir proper mailing of a deficiency_notice places the risk of non-delivery on the taxpayer see id respondent placed the deficiency_notice and the signed and stamped certified mailing list into the record respondent provided additional evidence that the deficiency_notice was actually delivered to petitioner’s address on date petitioner in stark contrast merely alleges that he did not receive the deficiency_notice petitioner’s bare allegations are not credible_evidence and do not rebut the presumption of delivery we therefore find that petitioner received the deficiency_notice accordingly we review so tittle’s determination for abuse_of_discretion see sego v commissioner t c pincite goza v commissioner t c pincite c proposed collection action we now explain why respondent did not abuse his discretion in sustaining the proposed collection action the parties first disagree on whether respondent met all applicable legal and administrative requirements during the collection hearing petitioner argues that respondent did not meet all applicable_requirements but offers no specific facts to we note that petitioner repeats this allegation in his several letters to so tittle using the same stock language we draw petitioner’s assertions from his petition because he failed to respond to the motion or to appear at calendar call or the scheduled hearing on the motion support his assertion and relies solely on the allegations in the petition respondent in contrast offers so tittle’s affidavit and its supporting documents as evidence that he did meet all applicable_requirements respondent has proven there is no genuine dispute of material fact and petitioner has not offered any specific facts indicating otherwise see rule d see also celotex corp v catrett u s pincite accordingly petitioner’s assertion lacks merit the parties next disagree on whether so tittle abused her discretion when she denied petitioner a face-to-face collection hearing petitioner asserts that he had a right to a face-to-face collection hearing while respondent maintains that petitioner did not have such a right we agree with respondent we have held repeatedly that a collection hearing is an informal proceeding --not a formal adjudication--and that a face-to-face hearing is not mandatory see rivas v commissioner tcmemo_2012_20 citing 115_tc_329 a collection hearing may include a face-to-face meeting a telephone conference or one or more written communications between a taxpayer and an appeals officer see sec_301_6330-1 q a-d6 proced admin regs furthermore we have held that there is generally no abuse_of_discretion when the commissioner denies a face-to-face hearing request because a taxpayer fails to present non-frivolous arguments file past-due returns and submit current financial information as prerequisites to the consideration of collection alternatives see zastrow v commissioner tcmemo_2010_215 moline v commissioner tcmemo_2009_110 aff’d 363_fedappx_675 10th cir accordingly petitioner’s assertion lacks merit the parties next disagree on whether the collection hearing was impartial petitioner asserts that the collection hearing was partial the appeals officer conducting a collection hearing must be impartial sec_6330 specifically the appeals officer must not have had any prior involvement with the particular tax_liability the commissioner is trying to collect id so tittle stated in her affidavit that she had no prior involvement with petitioner’s case concerning the tax_liability the remainder of the record also reflects that so tittle was not previously involved with petitioner’s collection action petitioner has failed to provide any support for his assertion accordingly petitioner’s assertion lacks merit the parties next disagree on whether petitioner was entitled to audio record the collection hearing respondent argues that petitioner was not entitled to audio petitioner actually stated in the petition the collection hearing was impartial and respondent agreed with this apparent misstatement it is evident to us as it should have been to respondent that this pro_se petitioner had intended to argue that the collection hearing was partial record the collection hearing because it was not a face-to-face hearing we agree see 127_tc_219 noting that this court has never held that taxpayers are entitled to audio record anything other than a face-to-face meeting accordingly petitioner’s argument lacks merit the parties next disagree on whether petitioner was entitled to challenge the tax_liability petitioner asserts it was an abuse_of_discretion for so tittle to not allow him to dispute the tax_liability we have found that petitioner received the deficiency_notice and had an opportunity to challenge the tax_liability at that time he therefore could not challenge the tax_liability during the collection hearing see sec_6330 accordingly petitioner’s assertion lacks merit we now take this opportunity to warn petitioner that he is at serious risk of our imposing a penalty against him if he continues to institute proceedings in this court as a protest against the federal_income_tax system this court is authorized to require a taxpayer to pay to the united_states a penalty up to dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceedings is frivolous petitioner makes several other arguments that we will not address because they appear to derive from the tax-protester material he had previously submitted to respondent or groundless see sec_6673 and b see eg 136_tc_498 when the court has been faced with meritless arguments that waste the court’s and the commissioner’s limited time and resources we have consistently found that the taxpayer deserves a penalty under sec_6673 and that penalty should be substantial if it is to have the desired deterrent effect see talmage v commissioner tcmemo_1996_114 aff’d without published opinion 101_f3d_695 4th cir the purpose of sec_6673 is to compel taxpayers to conform their conduct to settled tax principles 791_f2d_68 7th cir grasselli v commissioner tcmemo_1994_581 d conclusion petitioner did not raise any meritorious challenges to the determination to sustain the proposed collection action nor did petitioner otherwise set forth specific facts to show there is a genuine dispute for trial or make persuasive arguments that would convince us that so tittle acted in a manner that was arbitrary capricious or without sound basis in fact or law the record reflects that so tittle verified that respondent had satisfied all applicable legal and administrative requirements considered all relevant issues petitioner raised and balanced the intrusiveness of the proposed collection action against the need for effective tax collection see sec_6330 we therefore conclude so tittle did not abuse her discretion by sustaining the proposed collection action and we will grant respondent’s motion for summary_judgment we have considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered for respondent
